Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Justin Wade Clark, Appellant                         Appeal from the 5th District Court of Cass
                                                     County, Texas (Tr. Ct. No. 2022F00058).
No. 06-22-00155-CR        v.                         Memorandum Opinion delivered by Chief
                                                     Justice Morriss, Justice Stevens and Justice
The State of Texas, Appellee                         van Cleef participating.


       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Justin Wade Clark, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
                                                     RENDERED NOVEMBER 30, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk